Whitehouse, J.
The plaintiff obtained a verdict for fifteen hundred dollars against the defendant for an injury sustained by jumping from a moving train at Camp Ground station between Saco and Old Orchard. The negligence imputed to the defendant was its failure to stop the train a sufficient length of time to enable the plaintiff in the exercise of reasonable diligence to alight before the train proceeded. The plaintiff also claimed that in jumping from the train he acted under the direction of the conductor. The case comes to this court on a motion to set aside the verdict as against evidence, and exceptions to the refusal of the presiding justice to direct a verdict for the defendant.
It is the opinion of the court that the verdict cannot be allowed to stand on the evidence reported. The plaintiff fails to establish either the defendant’s negligence or his own due care.
On the evening of July 25, 1893, the plaintiff purchased a ticket at Saco for "Old Orchard and Keturn,” and took the local train, leaving the former station about seven o’clock, intending to stop at the intervening station called "Camp Ground” for which no tickets were specially provided. The train stopped there long enough for two passengers to alight and one woman to get aboard the train. The plaintiff was in the rear passenger car. He started to leave the train at sometime after it stopped, and when he reached the forward end of his car, he discovered that the train was in motion. He passed out upon the car platform when the conductor, according to the plaintiff’s testimony, said to him, "Jump with the train,” or according to the *471conductor’s testimony, "Don’t jump sideways.” He jumped and fell upon the platform dislocating his hip-joint. Rain was falling at the time and the platform of the station was wet. Before the conductor received from the brakeman the signal to start, none of the trainmen had any notice of the plaintiff’s desire or purpose to leave the train, other than that indicated by his ticket for Old Orchard. But "Camp Ground” was duly announced through the train before its arrival there ; and before giving the signal to start, the brakeman looked through the doors of the two passenger cars of th.e train, and saw no one in the aisle and no one preparing to leave his seat in either of them. The train stopped from three-fourths of a minute to a minute. The plaintiff says he started to leave the train as soon as it stopped, but the testimony of the conductor and brakeman to the effect that he did not leave his seat until the signal to start was given, is corroborated by the testimony of Mrs. Bryant, a disinterested passenger sitting near the plaintiff in the rear car, who says the car was in motion when the plaintiff walked past her towards the door.
The plaintiff was about fifty years of age and a weaver by occupation. At this time he was returning to his home situated about half way between "Camp Ground” station and Old Orchard, a little nearer the former, and was carrying a peck basket containing some groceries. He had been "riding on this train more or less during the summer,” and must have known that only a short stop was required at that time for the business at Camp Ground station. The baggage master and station agent say the stop on this occasion was of "about the usual” length.
It is the obvious duty of a railroad company to stop its train at a station a sufficient length of time to give all passengers desiring to stop there a reasonable opportunity to alight upon the platform with safety; and in this case there seems to be a preponderance of all the evidence in favor of the defendant’s contention that its train did so stop at Camp Ground station on the evening in question. There was a conflict of testimony, however, and it may be questionable if the court would be *472required to reverse a finding of the jury against the defendant upon this point. But the conclusion is still unavoidable that the accident was not caused by the fault of the company, but by the plaintiff’s own want of ordinary thoughtfulness and prudence.
It is now an established rule of law, recognized by the decisions of our own court, and supported by the great weight of authority elsewhere, that in the absence of anything to create excitement or cause alarm, the attempt to leave a car while the train is in motion, by jumping from the steps of the car to the platform of the station is prima facie evidence of negligence on the part of the passenger. Gavett v. Manchester & Lawrence Railroad Co. 16 Gray, 501; Lucas v. New Bedford & Taunton Railroad Co. 6 Gray, 64. "There cannot be a doubt,” says Peters, C. J., in Shannon v. B. & A. Railroad Co. 78 Maine, 59,"that generally speaking, a passenger is not justified in getting upon or off of a moving train, unless at his own risk. If all you know of it is that a passenger jumps from a train in motion and is injured, you would charge him with carelessness for the act. The act is prima facie negligence.” In 2 Wood on Railroads (Minor Ed.) § 305, the author says : "It appears to us that, in view of the danger which necessarily attends such an act, it should be held as a matter of law that it is negligence to attempt to board orto alight from a train while it is in motion ; and the question should not be left to the jury unless there are exceptional circumstances tending to excuse or justify the act. And the great weight of authority favors this view. The failure of the company to stop its trains at a station as it ought to do, or to stop it for a sufficiently long time, does not justify a passenger in leaving a moving train ; his proper course is to be carried on until the train stops, and if he sustains pecuniary or other loss from being carried beyond his station, his remedy lies in an action for damages.” See also 2 Rorer on Railroads, p. 1116; Deering on Negligence, § 95.
The burden was on the plaintiff to prove that he jumped from the train under exceptional circumstances which would justify or excuse such an act of imprudence. The mere circumstance that he was being carried past " Camp Ground ” to the next *473station at "Old Orchard,” which was only a few rods further from his home than Camp Ground station, is plainly insufficient to exonerate him from blame, and if this had been the only excuse offered, it would have been the duty of the presiding judge to direct a verdict for the defendant.
But the plaintiff further says that, in jumping as he did, he acted under the direction or advice of the conductor. It is not in controversy that the conductor made some remark to the plaintiff respecting his manner of jumping either saying, "Jump with the train,” or "Don’t jump sideways.” It is immaterial which form of expression was used. Interpreted in the light of the situation and circumstances, they may reasonably be regarded as having substantially the same import. The conductor saw a man of mature years appear upon the platform of the car evidently preparing to alight, and naturally assumed that the passenger understood the situation, but had determined to take the risk of stepping off of the train. It was plainly the intention of the conductor, not to advise the passenger to leave the train, but to remind him cJf the safest method of doing so if he was resolved upon making the attempt. It is wholly improbable that the plaintiff understood the remark in any other way. His decision to alight at "Camp Ground” station had already been made ; it was not influenced by this remark.
The accident was a very unfortunate one for the plaintiff and his injury and suffering are a source of sincere regret; but the evidence wdiolly fails to establish any liability on the part of the defendant company, and it is the plain duty of the court to set aside the verdict.

Motion sustained. Verdict set aside.